Exhibit 10.1

FORM OF

COMMON STOCK PURCHASE AGREEMENT

This common stock purchase agreement (this “Agreement”) is made as of
November 9, 2017, by and between                                        , a
Massachusetts business trust (“Purchaser”), and Digimarc Corporation, an Oregon
corporation (the “Company”).

RECITALS

Subject to the terms and conditions set forth in this Agreement and pursuant to
an effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), the Company desires to issue and sell to the Purchaser,
and the Purchaser desires to purchase from the Company, securities of the
Company as more fully described in this Agreement.

TERMS AND CONDITIONS

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and the Purchaser agree as follows:

ARTICLE I

DEFINITIONS

1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:

“Base Prospectus” means the prospectus, dated June 9, 2017, contained in the
Registration Statement.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.2.

“Closing Date” means the Trading Day on which all conditions precedent to
(i) the Purchaser’s obligations to pay the Subscription Amount and (ii) the
Company’s obligations to deliver the Shares, in each case, have been satisfied
or waived, but in no event later than the third Trading Day following the date
hereof.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Disclosure Package” means, collectively, the Prospectus, together with the
documents incorporated by reference therein.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934.

“Prospectus” means the Prospectus Supplement, together with the Base Prospectus.

“Prospectus Supplement” means the supplement to the Base Prospectus complying
with Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to the Purchaser at the Closing.

“Registration Statement” means the effective registration statement with
Commission File No. 333-218300 that registers the sale of the Shares to the
Purchaser, as such Registration Statement may be amended and supplemented from
time to time (including pursuant to Rule 462(b) of the Securities Act).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means 331,034 shares of Common Stock issued or issuable to the
Purchaser pursuant to this Agreement.

“Short Sales” means, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and
forward sale contracts, options, puts, calls, short sales, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements, and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

“Subscription Amount” means $11,999,982.50, the aggregate amount to be paid for
the Shares purchased hereunder in United States dollars and in immediately
available funds.

“Trading Day” means a day on which the Nasdaq Global Market is open for trading.

“Transfer Agent” means Broadridge Financial Solutions, Inc., 2 Journal Square,
Jersey City, New Jersey 07306, and any successor transfer agent of the Company.

ARTICLE II

PURCHASE AND SALE

2.1    Closing. The Company has authorized the sale and issuance to the
Purchaser, and the Purchaser agrees to purchase from the Company, the Shares for
a purchase price of $36.25 per Share.

(a)    The offering and sale of the Shares (the “Offering”) is being made
pursuant to (i) the Registration Statement filed by the Company with Commission,
including the Base Prospectus; (ii) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act)
that have been or will be filed, if required, with the Commission and delivered
to the Purchaser on or before the date hereof, containing certain

 

-2-



--------------------------------------------------------------------------------

supplemental information regarding the terms of the Offering and the Company;
and (iii) the Prospectus Supplement containing certain supplemental information
regarding the Shares and the terms of the Offering and information that may be
material to the Company and its securities that was delivered to the Purchaser
and will be filed with the Commission.

(b)    At the Closing, the Company and Purchaser agree that the Purchaser will
purchase from the Company and the Company will issue and sell to the Purchaser,
upon the terms and conditions set forth herein, the Shares. There is no
placement agent or underwriter for this Offering. The Shares are being issued
directly by the Company to the Purchaser.

2.2    Closing and Delivery of the Shares and Funds.

(a)    The Closing shall take place at the offices of Perkins Coie LLP, 1120 NW
Couch Street, Tenth Floor, Portland, Oregon 97209, or such other location as the
parties shall mutually agree on the Closing Date. At the Closing, (i) the
Purchaser shall deliver to the Company, via wire transfer in accordance with the
instructions provided by the Company, immediately available funds equal to the
Subscription Amount, and (ii) the Company shall deliver irrevocable instructions
to the Transfer Agent instructing the Transfer Agent to deliver via The
Depository Trust Company Deposit or Withdrawal at Custodian system the Shares,
registered in the name of Purchaser.

(b)    The Company’s obligation to issue and sell the Shares to the Purchaser
and the Purchaser’s obligation to purchase the Shares from the Company shall be
subject to: (i) no stop order suspending the effectiveness of the Registration
Statement or any part thereof, or preventing or suspending the use of the Base
Prospectus or the Prospectus or any part thereof, shall have been issued and no
proceedings for that purpose or pursuant to Section 8A under the Securities Act
shall have been initiated or threatened by the Commission, and (ii) no objection
shall have been raised by the NASDAQ Stock Market, LLC with respect to the
consummation of the transactions contemplated by this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1    Representations, Warranties and Covenants of the Company. The Company
acknowledges, represents and warrants to, and agrees with, the Purchaser that:

(a)    The Company has the requisite right, power and authority to enter into
this Agreement, to authorize, issue and sell the Shares as contemplated by this
Agreement and to perform and to discharge its obligations hereunder; and this
Agreement has been duly authorized, executed and delivered by the Company, and
constitutes the valid and binding obligation of the Company enforceable in
accordance with its terms, except (i) as may be limited by bankruptcy,
insolvency, reorganization or other similar laws relating to enforcement of
creditors’ rights generally and by general principles of equity and (ii) to the
extent any indemnification or contribution provisions contained herein may
further be limited by applicable laws and principles of public policy.

 

-3-



--------------------------------------------------------------------------------

(b)    The Shares to be issued and sold by the Company to the Purchaser under
this Agreement have been duly authorized and the Shares, when issued and
delivered against payment therefor as provided in this Agreement, will be
validly issued, fully paid and non-assessable and free of any preemptive or
similar rights. The Registration Statement is effective under the Securities Act
and no stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of the Prospectus has been issued
by the Commission and no proceedings for that purpose have been instituted or,
to the knowledge of the Company, are threatened by the Commission. The Company,
if required by the rules and regulations of the Commission, proposes to file the
Prospectus with the Commission pursuant to Rule 424(b) in relation to the sale
of the Shares.

(c)    The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not (i) result in a breach or violation of
any of the terms and provisions of, or constitute a default under, any law, rule
or regulation to which the Company or any subsidiary is subject, or by which any
property or asset of the Company or any subsidiary is bound or affected,
(ii) conflict with, result in any violation or breach of, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any right of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, lease, credit facility, debt, note, bond, mortgage, indenture or
other instrument or obligation or other understanding to which the Company or
any subsidiary is a party of by which any property or asset of the Company or
any subsidiary is bound or affected, or (iii) result in a breach or violation of
any of the terms and provisions of, or constitute a default under, the Company’s
articles of incorporation, except in the case of clauses (i) and (ii) such
breaches, violations, defaults, or conflicts which are not, individually or in
the aggregate, reasonably likely to result in a material adverse effect upon the
business, properties, operations, condition (financial or otherwise) or results
of operations of the Company and its subsidiaries, taken as a whole, or in its
ability to perform its obligations under this Agreement.

(d)    The Company shall, by 5:30 p.m. Eastern time on the Trading Day
immediately following the date of this Agreement, issue a Current Report on Form
8-K including the form of purchase agreement and an opinion of legal counsel as
to the validity of the Shares as exhibits thereto. The Purchaser shall have the
right to review such Current Report on Form 8-K.

(e)    No brokerage or finder’s fees or commissions are or will be payable by
the Company or any of its subsidiaries to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other person
with respect to the transactions contemplated by this Agreement. The Purchaser
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other persons for fees of a type contemplated in this
section that may be due in connection with the transactions contemplated by this
Agreement.

3.2    Representations, Warranties and Covenants of the Purchaser. Purchaser
acknowledges, represents and warrants to, and agrees with, the Company that:

(a)    At the time the Purchaser was offered the Shares, it was, and as of the
date hereof it is an “accredited investor” as defined in Rule 501(a) under the
Securities Act.

 

-4-



--------------------------------------------------------------------------------

(b)    It has had the opportunity to review this Agreement and the Company’s
filings with the Commission and has been afforded the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares.

(c)    No agent of the Company has been authorized to make and no such agent has
made any representation, disclosure or use of any information in connection with
the issue, placement, purchase and sale of the Shares, except as set forth in or
incorporated by reference in the Base Prospectus or the Prospectus Supplement or
as otherwise contemplated by this Agreement.

(d)    (i) The Purchaser has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with its terms, except (A) as may be limited by bankruptcy,
insolvency, reorganization or other similar laws relating to enforcement of
creditors’ rights generally and by general principles of equity and (B) to the
extent any indemnification or contribution provisions contained therein may
further be limited by applicable laws and principles of public policy.

(e)    The Shares to be purchased by the Purchaser hereunder will be acquired
for the Purchaser’s own account, not as nominee or agent, and not with a view to
the resale or distribution of any part thereof in violation of the Securities
Act, and the Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to the Purchaser’s right at all times
to sell or otherwise dispose of all or any part of such Shares in compliance
with applicable federal and state securities laws.

(f)    Nothing in this Agreement, the Prospectus, the Disclosure Package or any
other materials presented to the Purchaser in connection with the purchase and
sale of the Shares constitutes legal, tax or investment advice. The Purchaser
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Shares.

(g)    Since the time that Purchaser first began discussions with the Company
about the transactions contemplated by this Agreement, the Purchaser has not
directly or indirectly, nor has any person acting on behalf of or pursuant to
any understanding with the Purchaser, (i) disclosed any information regarding
the Offering to any third parties (other than Purchaser’s legal and accounting
advisors), or (ii) engaged in any Short Sales involving the Company’s
securities. The Purchaser covenants that, prior to the time that the
transactions contemplated by this Agreement are publicly disclosed, neither it
nor any person acting on its behalf or pursuant to any understanding with it
will (i) disclose any information regarding the Offering to any third parties
(other than Purchaser’s legal and accounting advisors), or (ii) engage in any
Short Sales involving the Company’s securities.

(h)    Purchaser hereby agrees that, during the period commencing on the Closing
Date and continuing until the six-month anniversary of the Closing Date (such
period, the “Lock-Up

 

-5-



--------------------------------------------------------------------------------

Period”), neither Purchaser nor any person acting on its behalf or pursuant to
any understanding with Purchaser will, directly or indirectly: (i) effect or
agree to effect any Short Sale with respect to any of the Shares, borrow or
pre-borrow any of the Shares, or grant any other right with respect to the
Shares or with respect to any security that includes, is convertible into or
exercisable for or derives any significant part of its value from the Shares or
otherwise seek to hedge Purchaser’s position in the Shares; (ii) lend, offer,
pledge, hypothecate, encumber, donate, assign, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any Shares, (iii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Shares, or (iv) publicly disclose the intention
to do any of the foregoing, whether any such transaction described in clauses
(i), (ii), (iii) or (iv) above is to be settled by delivery of Shares or other
securities, in cash or otherwise (any of the foregoing described in clauses (i),
(ii), (iii) or (iv), a “Prohibited Transfer”). If any Prohibited Transfer is
made or attempted contrary to the provisions of this Agreement, such purported
Prohibited Transfer shall be null and void ab initio, and the Company shall
refuse to recognize any such purported transferee of the Shares as one of its
equity holders for any purpose. In order to enforce this Section 3.2(h), the
Company may impose stop-transfer instructions with respect to the Shares until
the end of the Lock-Up Period. During the Lock-Up Period, each book-entry
account evidencing any Shares shall include a legend in substantially the
following form, in addition to any other applicable legends:

“THE SECURITIES REPRESENTED HEREUNDER ARE SUBJECT TO RESTRICTIONS ON TRANSFER
SET FORTH IN A COMMON STOCK PURCHASE AGREEMENT, DATED AS OF NOVEMBER 9, 2017, BY
AND BETWEEN DIGIMARC CORPORATION (THE “COMPANY”) AND THE PURCHASER NAMED
THEREIN, AS AMENDED. A COPY OF SUCH COMMON STOCK PURCHASE AGREEMENT WILL BE
FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”

At the termination of the Lock-Up Period, the Company shall take all reasonably
necessary steps to remove any restrictive legend on the Shares and issue to the
Purchaser shares free and clear of any such restrictive legend. For the
avoidance of doubt, this Lock-Up Period will not apply to any shares purchased
or to be purchased outside of this Agreement.

(i)    The Purchaser’s signature page sets forth all securities of the Company
held or beneficially owned by such Purchaser as of the date hereof. Such
Purchaser does not hold or beneficially own any other securities of the Company,
except as indicated on the signature page hereto.

ARTICLE IV

MISCELLANEOUS

4.1    Entire Agreement; Modifications. Except as otherwise provided herein,
this Agreement constitutes the entire understanding and agreement between the
parties with respect

 

-6-



--------------------------------------------------------------------------------

to its subject matter and there are no agreements or understandings with respect
to the subject matter hereof which are not contained in this Agreement. This
Agreement may be modified only in writing signed by the Company and the
Purchaser.

4.2    Survival. All representations, warranties, and agreements of the Company
and the Purchaser herein shall survive delivery of, and payment for, the Shares
purchased hereunder.

4.3    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other party hereto, it being understood that all
parties need not sign the same counterpart. Execution may be made by delivery of
a facsimile or PDF.

4.4    Severability. The provisions of this Agreement are severable and, in the
event that any court or officials of any regulatory agency of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible, so long as such construction does
not materially adversely affect the economic rights of either party hereto.

4.5    Notices. All notices or other communications required or permitted to be
provided hereunder shall be in writing and shall be deemed effectively given
(i) upon personal delivery to the party to be notified, (ii) when sent by
confirmed e-mail or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (iii) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Company or the Purchaser, as applicable, at
the address for such recipient listed on the signature pages hereto or at such
other address as such recipient has designated by two days advance written
notice to the other parties hereto.

4.6    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware without regard to
the choice of law principles thereof.

4.7    WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

4.8    Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.

 

-7-



--------------------------------------------------------------------------------

4.9    Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees incurred in connection with the delivery of any Shares to Purchaser.

4.10    Termination. This Agreement may be terminated by Company or Purchaser,
by written notice to the other party, if the Closing has not been consummated on
or before the Closing Date; provided, however, that no such termination will
affect the right of any party to sue for any breach by any other party.

4.11    Massachusetts Business Trust. A copy of this Agreement and Declaration
of Trust of                                    (the “Trust”) is on file with the
Secretary of State of the Commonwealth of Massachusetts and notice is hereby
given that this Agreement is executed by Purchaser on behalf of the trustees of
the Trust or any affiliate thereof as trustees and not individually, and that
the obligations of this Agreement are not binding on any of the trustees,
officers or stockholders of the Trust or any affiliate thereof individually but
are binding only upon the Purchaser or any affiliate thereof and its assets and
property.

4.12    Limitation of Liability. Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of the
Purchaser arising directly or indirectly under any agreements between Company
and Purchaser of any and every nature whatsoever shall be satisfied solely out
of the assets of the Purchaser and that no trustee, officer, other investment
vehicle or any other affiliate of the Purchaser or any investor, shareholder or
holder of shares of beneficial interest of the Purchaser shall be personally
liable for any liabilities of the Purchaser.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

DIGIMARC CORPORATION By:  

                                                              

Name:   Charles Beck Title:   Executive Vice President, Chief Financial Officer
and Treasurer Address for notice:

Digimarc Corporation

9405 SW Gemini Drive

Beaverton, Oregon 97008 Attention: Chief Financial Officer Email:
Charles.Beck@digimarc.com With a copy (which shall not constitute notice) to:

Perkins Coie LLP

1120 NW Couch Street, Tenth Floor

Portland, Oregon 97209 Attention: Roy Tucker E-mail: RTucker@Perkinscoie.com
Facsimile: (503) 346-2044

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

By:                                        
                                       

Company Shares currently held by Purchaser:

DWAC Delivery instructions for the Shares:
                                         
                                         
                                                           

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):                  

DTC Participant Number:                                          
                                         
                                         
                                                

Name of Account at DTC Participant being credited with the Shares:
                                         
                                                              

Account Number at DTC Participant being credited with the Shares:
                                         
                                                              

 

[Signature Page to Common Stock Purchase Agreement]